EXHIBIT 10.1




FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE is executed effective May 25, 2017 (the “Effective
Date”) by and between AG-SKB Belvedere Owner, L.P., a Delaware limited
partnership (“Landlord”), and Redwood Trust, Inc., a Maryland corporation
(“Tenant”).
RECITALS
A.    Landlord and Tenant are parties to that certain Belvedere Place Office
Lease dated June 1, 2012 (the “Original Lease”), as amended by letter agreement
dated April 23, 2012 (the “Letter Agreement”) (collectively, the “Lease”).
Pursuant to the Lease, Tenant is leasing Premises located at One Belvedere Place
in Mill Valley, California. The defined, capitalized terms used in the Lease
shall have the same meanings when used herein.


B.    Landlord and Tenant desire to amend the Lease as set forth in this
Amendment.


NOW, THEREFORE, it is agreed as follows.
1.    Expiration as to Surrendered Premises. Landlord and Tenant hereby agree
that the term of the Lease shall expire on May 31, 2017 (the “Surrender
Expiration Date”), as to the portion of the Premises depicted on Exhibit A (the
“Surrendered Premises”). The Surrendered Premises consist of approximately 5,404
rentable square feet situated on the second floor of the Building. Upon the
Surrender Expiration Date, the term of the Lease shall expire as to the
Surrendered Premises, and the Letter Agreement shall expire completely. Until
the Surrender Expiration Date, the Lease shall continue in full force and
effect; following the Surrender Expiration Date, this Lease shall continue in
full force and effect as to the portion of the Premises consisting of the entire
third floor of the Building (the “Remaining Premises”). It is agreed that the
size of the Remaining Premises is 21,371 rentable square feet.


2.    Modifications to Lease.


2.1     Term. The Term of the Lease is hereby amended and extended to include
the one hundred thirty-two (132) month period commencing June 1, 2017 and
expiring May 31, 2028 (the “Extension Period”).





--------------------------------------------------------------------------------






2.2     Monthly Base Rent. During the Extension Period, Monthly Base Rent for
the Remaining Premises shall be as follows:
Period
Monthly Rate/RSF
Monthly Amount
6/1/17 - 10/31/17
$0.00
$0.00
11/1/17 - 5/31/18
$5.00
$106,855.00
6/1/18 - 5/31/19
$5.15
$110,060.65
6/1/19 - 5/31/20
$5.30
$113,362.47
6/1/20 - 5/31/21
$5.46
$116,763.34
6/1/21 - 5/31/22
$5.63
$120,266.24
6/1/22 - 5/31/23
$5.79
$123,874.23
6/1/23 - 5/31/24
$5.97
$127,590.46
6/1/24 - 5/31/25
$6.15
$131,418.17
6/1/25 - 5/31/26
$6.33
$135,360.72
6/1/26 - 5/31/27
$6.52
$139,421.54
6/1/27 - 5/31/28
$6.72
$143,604.18



2.3    Tenant’s Proportionate Share. During the Extension Period, Tenant’s
Proportionate Share shall be 20.6%.


2.4    Base Year. During the Extension Period, the Base Year will be 2017.


3.    Additional Provisions Regarding the Surrendered Premises.


3.1    Condition of Surrendered Premises. On or before the Surrender Expiration
Date, Tenant shall vacate the Surrendered Premises in their current, AS-IS
condition.


3.2    Demising Work. Landlord shall demise the Surrendered Premises from the
Remaining Premises, at Landlord’s expense, in accordance with the provisions of
Exhibit B.


3.3    Furniture. Tenant hereby agrees to sell to Landlord, and Landlord hereby
agrees to purchase from Tenant, all existing furniture situated within the
Surrendered Premises as of the Effective Date for the sum of One Dollar ($1.00).
Within three (3) business days after the Effective Date, Tenant shall provide to
Landlord a proposed bill of sale, including an itemized inventory of such
furniture, for Landlord’s review and approval. Such bill of sale shall be
executed and delivered to Landlord prior to the Surrender Expiration Date.
Landlord’s purchase of such furniture from Tenant pursuant to this Section 3.3
constitutes the fulfillment of Section 9(c) (“Existing Furniture in Suite 200”)
of the Lease.


3.4    Survival. All accrued liabilities and obligations of Tenant under the
Lease related to the Surrendered Premises shall survive the Surrender Expiration
Date, including but not limited to all defense and indemnity obligations in
favor of Landlord with respect to third party claims and all obligations and
liabilities expressly set forth in or arising from the breach of any provision
of this Amendment.


4.    Remodeling. Tenant shall remodel the Remaining Premises in compliance with
the provisions of Exhibit B.




--------------------------------------------------------------------------------






5.    Option to Extend the Term. Tenant’s Option to extend the Term pursuant to
Section 40 of the Lease remains in full force and effect. The term “Initial
Term” as used in Section 40 of the Lease shall be deemed to include the
Extension Period.


6.    No Right of First Refusal; No Second Floor Build-Out by Tenant. Section 30
of the Lease (“Right of First Refusal”) is hereby deleted in its entirety and is
of no further force and effect. Section 8(d) of the Lease (“Second Floor
Build-Out”) is hereby deleted in its entirety and is of no further force and
effect.


7.    Delivery and Notices. This Amendment and all later documents, such as
amendments, (a) may be executed by electronic signature, (b) may be executed and
delivered in counterpart, and (c) may be delivered electronically or by
facsimile (provided, if requested by Landlord, Tenant shall deliver a manually
executed original of any of the foregoing to Landlord). Electronic records,
electronic signatures, and facsimile signatures may be used in connection with
the execution of this Amendment and such later documents, and the same shall be
legal and binding and have the same full force and effect as if a paper original
of this Amendment or such document had been signed using a handwritten
signature. Landlord and Tenant (i) intend to be bound by electronic signatures
and by documents and notices sent or delivered by facsimile, electronic mail, or
other electronic means, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this Amendment or any later documents or notices based on the foregoing forms
of signature or delivery. The foregoing does not prohibit the use of handwritten
signatures or physical delivery. Notices under the Lease may be given as
provided in the Lease or by facsimile or electronically to the address set forth
below.


8.    Acknowledgement. Tenant acknowledges and agrees that Landlord and all
predecessor lessors have fully and timely performed each and all of their
obligations under the Lease. For purposes of Section 1938 of the California
Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
that the Premises have not undergone inspection by a Certified Access Specialist
(CASp). A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises. Landlord has no obligation to pay
for the inspection or to make or to pay for any repairs.


9.    Effect of Amendment. Submission of this Amendment for review does not
constitute an offer by Landlord to Tenant. This document may not be relied upon,
nor may any claim for reliance or estoppel be made based upon this document,
unless and until this document is fully executed and delivered by each party.




--------------------------------------------------------------------------------






10.    Representations. Tenant hereby represents and warrants to Landlord that
(a) this Amendment constitutes the binding obligation of Tenant and is
enforceable against the Tenant in accordance with its terms, (b) Tenant has not
made any assignment, sublease, transfer, conveyance or other disposition of its
interest in the Lease or in the Premises (including assignments for security
purposes), (c) no consent of any third party is necessary for Tenant to execute,
deliver and perform this Amendment, (d) Tenant has not engaged or dealt with any
broker regarding this Amendment other than Newmark Cornish & Carey (representing
Landlord) and Savills Studley (representing Tenant). The persons executing this
Amendment on behalf of Tenant warrant their respective authority to do so.


11.    Counterparts. This Amendment may be executed and delivered in
counterparts; facsimile or pdf delivery is sufficient.


12.    Status of Lease. Except as expressly amended hereby, the Lease remains in
full force and effect and the same is hereby ratified and confirmed. A copy of
the Lease is attached as Exhibit C.


[signatures follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
LANDLORD:
TENANT:
AG-SKB Belvedere Owner, L.P.,
a Delaware limited partnership
Redwood Trust, Inc.,
a Maryland corporation
 
 
 
 
 
By:
AG-SKB Belvedere GP, L.L.C.,
 
 
 
a Delaware limited liability company
By:
/s/ ANDREW P. STONE
Its:
General Partner
Name:
Andrew P. Stone
 
 
 
Title:
Executive Vice President, General
 
 
 
 
Counsel, and Secretary
 
By:
/s/ ALLAN STERNBERG
 
 
 
Name:
Allan Sternberg
 
 
 
Title:
Vice President
 
 









--------------------------------------------------------------------------------






EXHIBIT A


SURRENDERED PREMISES


















--------------------------------------------------------------------------------






EXHIBIT B
WORK LETTER
1.    Landlord’s Work. Landlord, at Landlord’s expense, shall complete certain
improvement work consisting of removing the existing interconnecting stairwell
between the second and third floors of the Building, and infilling the opening
with matching finishes on the third floor of the Building (the “Demising Work”).
Tenant acknowledges that performance of Landlord’s Work contemplated by this
Amendment involves construction work in the Premises. Landlord anticipates
substantial completion of Landlord’s Work before December 31, 2017. Prior to
commencing Landlord’s Work, Landlord shall provide Tenant a project schedule and
work plan for the proposed scope of work. Tenant agrees as follows.


1.1    Tenant waives any claim against Landlord based upon inconvenience, dust,
debris, odors, and other matters incidental to the Demising Work.
Notwithstanding the foregoing, knowing that Tenant will be occupying the
Remaining Premises, Landlord shall use commercially reasonable efforts to
minimize debris, dust, odors, and keep the work area in a reasonably clean and
safe condition.


1.2    Tenant shall follow, and shall cause its employees, agents, guests, and
invitees to follow, all orders and directions given by Landlord in connection
with the Demising Work.


1.3    Tenant shall safeguard its property, and cause its employees, agents,
guests, and invitees to safeguard its and their property, and shall make no
claim for the loss, theft, or damage to such property.


1.4    Tenant shall not hinder or delay the Demising Work and shall cooperate in
connection with the Demising Work.


1.5    Landlord shall have access to the Premises to conduct the Demising Work.
All noisy and/or disruptive work shall take place on the weekends, before 6:30
am Monday through Friday, or after 6:00 pm Monday through Friday.


The foregoing agreements in favor of Landlord shall also apply in favor of the
contractors, subcontractors, and suppliers of Landlord to the effect that the
indemnities, waivers, and releases shall apply also to claims against such
parties, and the orders and directives of such parties shall be followed by
Tenant.


2.    Tenant Alterations. Tenant desires to make certain Alterations to the
Premises. Tenant may do so as provided in and subject to the provisions of the
Lease.


2.1    Tenant shall finally complete such Alterations in accordance with the
provisions of the Lease, shall fully pay for the same (and obtain final lien
waivers), and shall obtain all necessary certificates of occupancy and a
certificate from the architect that the Alterations have been finally completed
in accordance with the approved plans. Tenant shall submit evidence of
compliance with the foregoing requirements to Landlord following final
completion. Within thirty (30) days following such submission and deliveries,
Landlord shall pay to Tenant the Costs of the Alterations up to the amount of
the Allowance (as those terms are defined below).




--------------------------------------------------------------------------------






2.2    The Costs of such Alterations shall be reimbursed by Landlord up to the
amount of the Allowance. The Allowance is $534,275.00 ($25.00 per rentable
square foot of the Remaining Premises). Subject to Section 2.3 below, if any
part of the Allowance is not used to pay Costs prior to May 31, 2018, then it
shall be forfeited and will not be available for any purpose, it being the
responsibility of Tenant to plan the remodeling process to allow the Alterations
to be completed and Tenant’s right to reimbursement to be perfected by such
date. The “Costs” of the Alterations are all hard and soft costs related to the
Alterations including but not limited to architectural plans, permits, and
construction costs. Tenant shall pay all Costs as and when due. Tenant may
conduct its Alterations in two or more separate projects undertaken at different
times. If Landlord approves each instance in advance in writing, the Costs of an
individual project may be reimbursed when all of the requirements of this
Exhibit B are met as to such separate project, even though other separate
projects may be undertaken at a later date. No disbursement of the Allowance
shall be due or paid at any time that a Default exists.


2.3    Notwithstanding the foregoing, Tenant may elect, by written notice to
Landlord after completion of Qualifying Work (defined below) and compliance with
Section 2.1 of this Exhibit B with respect to the Qualifying Work, to apply all
of the Allowance to Basic Rent next coming due. “Qualifying Work” means
Alterations (including upgrades to the restrooms and shower located within the
Remaining Premises) completed in compliance with the terms of the Lease and this
Exhibit B at Tenant’s sole expense (i.e., not utilizing any portion of the
Allowance) and costing not less than One Hundred Thousand Dollars ($100,000.00).
Tenant’s election to apply the Allowance to Basic rent shall be “all or
nothing”; Tenant shall not have the right to utilize one portion of the
Allowance for reimbursement of Costs of Alterations and to apply another portion
of the Allowance toward Basic Rent. Subject to Section 2.2 above, if Tenant has
not duly elected, prior to May 31, 2018, to apply all of the Allowance to Basic
Rent, then it shall be forfeited and will not be available for any purpose.








--------------------------------------------------------------------------------




EXHIBIT C
COPY OF LEASE






